DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Following prior arts are considered pertinent to applicant's disclosure.
US 20080117980 A1 (hereinafter Hung)
ENJAMIN BROSS et al, "WD4: Working Draft 4 of High-Efficiency Video Coding", JCTVC-F803_d6, Joint 21 ollaborative Team on Video Coding (JCTVC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, July 14-22, 011, Torino, Italy, 229 pages.: (hereinafter HEVCWD4)
US 20130266061 A1(para 11-26; adaptive debocking filtering at the common edge)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (use this for application filed after March 16, 2013).  




Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 and 7 recites “the computed first deviation”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims inherit this indefiniteness.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung in view of HEVCWD4.
	

Regarding Claim 1. Hung teaches, a method comprising:	computing a boundary strength of a shared boundary of a first macroblock and a second macroblock[(para 16 and Figs.2-4; see the boundary is shared between two macroblocks)] :	 determining a threshold based on the luma quantization parameter for the first macroblock, the luma quantization parameter for the second macroblock[(threshold depends on quantization parameter; here the first macroblock and the second macroblock has the same quantization parameter )] 	 computing a deviation from a straight line of luma values from a first sample in the first macroblock and a second sample in the second macroblock [(difference between the pixel values along the normal to the edge; para 16)] :	 determining whether to apply a first deblocking filter to the shared boundary or a [(para 16)] .  

Hung does not explicitly show that the filtering threshold is based on boundary strength 

however, in the same/related field of endeavor, HEVCWD4 teaches filtering threshold is based on boundary strength :[(threshold tc  in page 138 top few lines; please note tc is a threshold {see para 93 of the published specification})] 
Therefore in light of above discussion, at the time of the invention was made, it would have been obvious to one of the ordinary skill in the art to combine the teaching of the prior arts because such incorporation would provide further adapt the filtering process and improve the accuracy of filtering.  

HEVCWD4 additionally teaches with respect to claim 2. The method of claim 1, wherein computing a boundary strength is based on at least one of the following:	coding mode of the first and second macroblocks[(HEVCWD4 section 8.6.1.3; see intra prediction and motion; )]:	 existence of non-zero transform coefficients for the first and second macroblocks[(HEVCWD4 8.6.1.3; )] :	 and existence of motion information for the first and second macroblocks.  
Hung in view of HEVCWD4 additionally teaches with respect to claim 3. The method of claim 1, further comprising modifying three pixels in the first macroblock and three pixels in the second macroblock when the first deblocking filter is applied [(Hung strong filtering and HEVCWD4, 8.6.1.4.5 page 142; strong filtering for p0-p2 & q0-q2)] .  
Hung additionally teaches with respect to claim 4. The method of claim 1, further comprising modifying one or two pixels in the first macroblock and one or two pixels in the second macroblock when the second deblocking filter is applied [(3-tap filter para 16; “weighted sum of pixels across the block boundaries” para 9; therefore 3 pixels across boundaries, one from one macroblock two from other)] .  
Hung additionally teaches with respect to claim 5. The method of claim 1, further comprising:	 Docket # T71245US05Page 34 computing a second boundary strength of a shared boundary of the first macroblock and a third macroblock [(Fig.3 302; two filtering is applied across two boundaries; para 54)] .  
Hung additionally teaches with respect to claim 6. The method of claim 1, wherein the macroblock is an 8x8 macroblock [(para 7)] .  


Claims 7-12: Please see the analysis of claims 1-6 above and note Hung teaches A non-transitory computer readable medium storing software instructions that when executed in a digital system cause the digital system to perform the method [(para 41)] 

Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-12 of prior U.S. Patent No. 10848785. This is a statutory double patenting rejection.

Other double patenting issues, current claims are not considered obvious variant of patented claims US 9232237 B2 and US 9762930 B2, however they are from same fields and have lots 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mehrdad Dastouri can be reached on (571)272-7418.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426